 

 

 

 

: _ _ ' . ' - q u. COURT
ease 4 17 cr 00651 Documem 360 Flled on 12/04/18 ms§§$%“‘$§§§§;}é§%n£ms

 

 

 

cognrkoom MINUTES; /Z,C¢ [gF
The Bonorable Frances H. Stacy, Presiding "' -. .`_, cLERK
Deputy Clerk: Bcvcrly Whi e B"¢ ur.¢ '.. . . ‘
wterpreta' ERO 9 M_M_»_¢;}_/}&'
usPT/usPo 1 /C/l€é/ 0PEN /0` l y ADJouRN la ‘ 31
ij OTHER DISTRICT ij DTVISION THEEIR CASE#
PROCEED|NG HELD:
[J itial Appearance ij Counsel Determination Hearing ij Status Hearing
and Hearing [] identity ij l-learing Continued on
ij Detentien Hearirlj ij Pre|irninary i-iearin§L Cl Other

 

 

CAsE NUMBER CR u- l"/* 651

UsAvs. AUSA MMYL MM/

(

 

 

 

 

ij Date of arrest ' ij Ru|e 5
[j Defendant's first appearance, Advised of rightslcharges on: ij indictment IComplaint ij information [j Superceding
Violation of ij Supervised Release lj PTS

m’{efendant [j Material Witness appeared Mh Ij without counsel

ij Defendant requests appointed counsel. ij Financial Affidavit executed and swom.
ij Order appointing Federa| Public Defender ij Order appointing private counsel to follow.
ij Order of partial reimbursement to follow. [j Oral order, Defendant to Reimburse CJA fund $

Ci Defendant advises that he will retain private counsei.

 

E/Defendant 0 (w'wbond set E] Cash ij Surety lj PIR E¥U§eoured ij $ Deposit
l_j Defendant bond set ij Cash lj Surety ij PIR ij Unsecured ij $ Deposit
U Defendant bond set ij Cash ij Surety ij PIR ij Unsecured ij $ ` Deposit

ij rety signatures required as to Defendant(s) .

c{l)efendant(s) advised of co ditions of release
aoNn ExF_curED and oerendant ______Ql§_~neieased

ij No bond set at this time. 10 day Detention Order entered, as to Defendant(s)
lj Order of Temporary Detention Pending i-learing entered as to Defendant(s)
[J order of Detention Pending Trial~ entered ,as to Defendant(s_)
ij Bond revoked ij Bond reinstated El Bond Continued

ij Defendant remanded to custody ij MIW remanded to custody
ij Defendant Ordered Removed to Originaling District

Defendant Walver of lj Preliminary ij identity El Detention Hrg ij Detention Hrg this District
ij Court finds: lj Probable Cause lj identity

 

ij Defendant(s) islare scheduled on at for:
ij Arraignment E| Counse| Determination Hearing ij ldentlty Hearing v
ij Detention Hearing ij Prellmlnary Hearing ij Final Revocation Hearing

law J_;»Bmm w /. /0./¢2@{@%0~@/1¢@@).
§: \ - v ,, ,

 

 

